Citation Nr: 1425218	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  06-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected lumbosacral strain.

2.   Entitlement to service connection for a left hip disability, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected lumbosacral strain.

4.   Entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to service-connected lumbosacral strain.

5.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected lumbosacral strain.

6.   Entitlement to service connection for a left ankle disability, to include as secondary to service-connected lumbosacral strain.

7.  Entitlement to an increased disability rating in excess of 40 percent for lumbosacral strain, residual of back injury, status post laminectomy.

8.  Entitlement to an increased disability rating in excess of 10 percent for neuralgia, right leg, associated with lumbosacral strain, residual of back injury, status post laminectomy.

9.  Entitlement to an increased disability rating in excess of 10 percent for neuralgia, left leg, associated with lumbosacral strain, residual of back injury, status post laminectomy.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to April 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the case in December 2008 to arrange for a hearing before the Board, which the Veteran had requested but subsequently withdrew the request.  The Board remanded the case in August 2009, January 2011, and August 2012 for further development. 

The evidence on file indicates that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the record here raises the issue of entitlement to TDIU in relation to the increased rating claim.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hip disability did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

2.  A left hip disability did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

3.  Degenerative joint disease of the right knee did not have its onset during active military service and was not otherwise related to active military service; did not manifest within one year after service; and is not proximately due to, or aggravated by, service-connected disability.

4.  Degenerative joint disease of the left knee did not have its onset during active military service and was not otherwise related to active military service; did not manifest within one year after service; and is not proximately due to, or aggravated by, service-connected disability.

5.  A right ankle disability did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

6.  A left ankle disability did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

7.  During the appeal period, the Veteran's service-connected lumbosacral strain, residual of back injury, status post laminectomy is manifested by pain with limited motion.  Flexion of the thoracolumbar spine was not productive of unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes are not shown; and other than neuralgia of the left and right lower extremities, associated objective neurologic abnormalities are not shown. 

8.  During the appeal period, the Veteran's neuralgia of the right leg associated with lumbosacral strain, residual of back injury, status post laminectomy, has been manifested by radiating pain and numbness productive of mild incomplete paralysis of the sciatic nerve.  Moderate or more severe incomplete paralysis, or complete paralysis has not been shown.
 
9.  During the appeal period, the Veteran's neuralgia of the left leg associated with lumbosacral strain, residual of back injury, status post laminectomy, has been manifested by radiating pain and numbness productive of mild incomplete paralysis of the sciatic nerve.  Moderate or more severe incomplete paralysis, or complete paralysis has not been shown.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain, residual of back injury, status post laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013). 
 
8.  The criteria for a disability rating in excess of 10 percent for neuralgia of the right leg, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

9.  The criteria for a disability rating in excess of 10 percent for neuralgia of the left leg, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2005 and September 2009 satisfied the duty to notify provisions.  The Veteran was informed of the information and evidence necessary to substantiate a claim of service connection, including on a secondary basis, as well as a claim for increase.  The September 2009 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Thus, VA's duty to notify has been met.

The Veteran's available service treatment records and VA and private medical treatment records have been obtained, including medical records associated with receipt of disability benefits from the Social Security Administration.  The Veteran's complete service treatment records could not be obtained.  In May 2010, the RO indicated that additional service treatment records could not be obtained.  A remand for further attempts is not necessary as it would be futile.

VA examinations were most recently afforded to the Veteran in May 2013 pursuant to the Board's August 2012 remand.  The examination reports and accompanying medical opinions are adequate for deciding the claims of service connection as the opinions include sufficient explanation based on the Veteran's history, physical examination and medical literature.  The examination reports are also adequate for evaluating the Veteran's service-connected disabilities in the context of the rating criteria.  Thus, VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Analysis

A. Service Connection

The Veteran claims service connection for left and right hip disabilities, degenerative joint disease of the left and right knees, and left and right ankle disabilities, all to include as secondary to service-connected lumbosacral strain.  

The claims of service connection for these musculoskeletal disabilities of the lower extremities do not include service connection for neuralgia of the left leg or neuralgia of the right leg.  Service connection is already in effect for neuralgia of the left leg and neuralgia of the right leg as associated with lumbosacral strain,
residual of back injury, status post laminectomy.  

Any left or right lower extremity neurological symptomatologies that are part of the service-connected neuralgia of the left leg and neuralgia of the right leg, are addressed in the evaluation of the lumbosacral strain in the increased disability rating claim section below.


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A layperson is competent to report on the onset and continuity of current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Facts and Analysis

Available service treatment records consist of two copies of the February 1976 report of medical examination for the purpose of expiration of term of service.  That report shows no abnormal findings referable to the claimed conditions of the bilateral hips, knees, or ankles.

In a May 2005 letter, John C. Schmidt, D.O., stated that the Veteran came by his office to discuss several health problems including lumbosacral spine injury dating back to his active service.  The Veteran reported that he received back surgery in 2000, and that thereafter, over the past few he had noticed lumbosacral pain and radicular symptoms that had become much worse.  The Veteran reported that his altered body mechanics favoring his spine was now causing pain and swelling in his ankles and knees and pain in both hips.  Dr. Schmidt stated that physical examination shows some enlargement of the knees consistent with degenerative joint disease and positive straight leg raising at 30 degrees on the right and 10 degrees on the left.  Dr. Schmidt opined that the Veteran's altered body mechanics are exacerbating the pain and joint disease of both lower extremities.

During a July 2005 VA examination of the spine, the Veteran reported that, since his 1999 lumbosacral spine surgery, he had had progressive stiffness and pain in the knees, hips, and ankles, with some swelling and stiffness.  He reported having no instability of the knees.  After examination the report contains an impression that includes strain of the bilateral hips; bilateral strain of the ankles; and mild degenerative joint disease of the knees.  The examiner opined that the Veteran's complaints following surgery in 1999 was primarily of stiffness; and that the physical findings in the knees, hips, and ankles were essentially normal.  The examiner found no evidence of abnormal body mechanics to cause his knees, hips, or ankles to hurt.  The examiner opined that the Veteran's knee, hip, and ankle stiffness and pain was secondary to the aging process; and therefore, it is less likely than not that the knees, hips, and ankles are secondary to the service-connected back condition.

During a May 2010 VA examination for joints, the Veteran reported that, due to a loss of function in moving his back since his back surgery, he developed bilateral hip, knee, and ankle pain.  Imaging showed some abnormal findings for the left and right knees, including mild osteoarthritic changes at the medial aspect of the patella-femoral articulation and mild sclerotic changes of the articular surface of the medial facet in the right knee; and mild sclerotic changes of the articular surface of the patella of the left knee.  After examination, the diagnoses included (1) normal hip evaluation; (2) normal knee evaluation; and (3) normal ankle evaluation.  

During a March 2011 VA examination, the examiner noted there was a letter from Dr. Schmidt in which that physician opined his belief that the pain in the Veteran's hips, knees, and ankles was caused by the Veteran's chronic low back problems.  The Veteran reported complaints of pain in his bilateral knees and ankles for at least ten years, which occur with walking more than three blocks or standing longer than ten minutes.  The pain was generalized in nature and increased with weather changes.  He reported no independent pain in either hip but reported he did get radiating pain from the back into his buttocks on both sides.  After examination, diagnoses included (1) myofascial syndrome of the hips, bilateral; (2) myofascial syndrome of the bilateral ankles; and (3) mild bilateral degenerative joint disease of the knees.

The examiner opined that each condition is less likely as not to have been caused by or the result of active military service.  With respect to the Veteran's claim that these conditions were caused by his chronic low back pain, the examiner stated that he knew of no medical authority or medical literature that would connect the myofascial syndromes or the degenerative joint disease of the knees to the back sprains that occurred during service.  The examiner further stated that he found no evidence in the claims file or service treatment records that relate to the development of pain in any of the named joints.  The examiner disagreed with the interpretation of Dr. Schmidt's opinion.  The examiner stated that he knew of no medical authority or medical literature that would relate the onset of myofascial syndrome in the hips and ankles, and degenerative disease in the knees, as a result of chronic low back pain.  The examiner noted that the Veteran's gait was normal and there was no evidence of a gait disturbance causing the myofascial pain.

In a May 2011 addendum to the March 2011 VA examination, the examiner commented on some conflicting findings or opinions of previous providers and VA examiners in relation to findings and opinions contained in the March 2011 VA examination.  The examiner, in probative part, opined his belief that 90 percent of the Veteran's current hip pain was due to the Veteran's service-connected bilateral sciatica; and the remaining was likely intrinsic pain.  He commented that a previous diagnosis in 2005, of bilateral hips strain and bilateral ankle strains, implies injury.  However, he found no evidence of acute or chronic injury on examination; and therefore, the diagnosis of myofascial syndrome of the hips and ankles was more consistent with the current findings.  The examiner opined that in light of the Veteran's normal gait, there was no medical literature or authority relating development of these conditions or of the bilateral degenerative joint disease of the knees to the chronic lumbar syndrome.

Pursuant to the Board's August 2012 remand, the Veteran underwent VA examination of his ankles, hips, and knees in March 2013.  During examination of the ankles, the Veteran reported he started having bilateral ankle pain in the late 1980s or early 1990s, which was not associated with injury and for which he did not seek care.  Imaging studies of the ankles revealed no abnormal findings.  After examination, the report contains a diagnosis of bilateral ankle myofascial syndrome.  The examiner opined that there was no evidence on file to link the current bilateral ankle conditions to military service; and on that basis opined that the current ankle conditions were not due to service.  The examiner noted that the Veteran had some intermittent radiating leg pain related to the low back condition.  But based on review of authoritative orthopedic literature, the examiner opined that the intrinsic bilateral ankle joint pain/bilateral joint condition is not secondary to the low back condition or aggravated by the spine condition.

During examination of the hips, the Veteran reported that the intrinsic hip pain complaints involved the lateral aspect of both hips and within the joints.  He reported pain he rated as 7 to 10 on a scale of 10, with no heat or redness or swelling.  Imaging studies showed no arthritis or other significant findings.  After examination, the report contains a diagnosis of bilateral hip myofascial syndrome.  The examiner stated that there was no evidence in the claims file to link the current bilateral hip conditions to service.  The examiner opined that the current hip conditions were not due to service.  The examiner noted there were some radicular symptoms with radiating leg pain and some associated numbness related to the low back condition.  The examiner stated that, however, the intrinsic bilateral hip joint pain was not secondary to the low back condition, and that there was nothing in the authoritative orthopedic literature demonstrating that intrinsic conditions of the spine will cause intrinsic conditions of other joints.  Based on this, the examiner opined that the current bilateral hip conditions were not secondary to the low back condition, nor were the hips aggravated by the spine condition.

During examination of the knees, the Veteran reported that his knee pain may have started in about 2000, and not associated with any injury.  Examination included diagnostic imaging, which showed degenerative joint disease of both knees.  After examination, the report contains a diagnosis of bilateral knees mild degenerative joint disease.  The examiner stated that there was no evidence in the claims file to link the current bilateral knee conditions to service.  The examiner opined that the current knee conditions were not due to service.  The examiner noted there were some radicular symptoms with radiating leg pain and some associated numbness related to the low back condition.  The examiner stated that, however, the intrinsic bilateral knee joint pain was not secondary to the low back condition, and that there was nothing in the authoritative orthopedic literature demonstrating that intrinsic conditions of the spine will cause intrinsic conditions of other joints or degenerative conditions of other joints.  Based on this, the examiner opined that the current bilateral knee conditions were not secondary to the low back condition, nor are the knees aggravated by the spine condition.

The evidence does not show that any of these claimed disabilities of the hips, ankles or knees began or had onset during active military service, and they are not shown to be otherwise related to active military service.  Further, the evidence does not show that any arthritis manifested to a compensable degree within the first one year period following service.  

While the Veteran is competent to report symptoms such as pain, he does not have the requisite training to diagnose whether he has a chronic condition of the bilateral hips, ankles, or knees including arthritis of any joint or group of joints, linked to service or to a service-connected disability.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.

The Veteran's opinion as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional other than to the extent that Dr. Schmidt's May 2005 letter offers an opinion in support of the Veteran's claim.  Dr. Schmidt stated that the Veteran's "altered body mechanics are exacerbating the pain and joint disease of both lower extremities."  However, it does not appear that this opinion was based on a review of the Veteran's clinical record history or by any extensive examination such as x-ray examination; or that he was involved in the Veteran's back treatment so as to be familiar with the history of any claimed condition.  

Moreover, as the record subsequently shows that the Veteran's gait is normal and there is no evidence of a gait disturbance causing the myofascial pain, the May 2005 opinion appears to be based on a premise not shown in the record evidence.  That opinion is not consistent with findings and opinions contained in the reports of a number of VA examinations on file since May 2005, or with other clinical evidence on file.  For these reasons the May 2005 opinion is not persuasive on the matter of the etiology of the claimed disabilities and is accorded little probative value.

The opinions of the VA examiners in July 2005, May 2010, March 2011, and May 2013 are generally in agreement and consistent with the remainder of the clinical evidence.  The reports of these examinations are internally consistent and consistent with the other clinical treatment record evidence.  These opinions against the Veteran's claims contained in the VA examination reports are persuasive evidence as they are consistent with the remainder of the medical evidence on file, and they contain explanations citing to medical criteria.  Thus, they are accorded significant probative value as to the possible relationship between the claimed disabilities and the Veteran's service and service-connected lumbar spine disability.

Based on the above, the preponderance of the evidence is against the claims of service connection for a right hip disability; a left hip disability; degenerative joint disease of the right knee; degenerative joint disease of the left knee; a right ankle disability; and a left ankle disability on a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for these conditions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Increased Rating Claim

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013).  

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.  

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Facts and Analysis

During the pendency of the appeal, the principal medical evidence material to the claim is contained in the reports of VA spine examinations in July 2005, November 2007, May 2010, March 2011, and May 2013.  The remainder of the medical treatment records contain no evidence materially inconsistent with the findings of those examinations necessary for rating purposes.  

Rating Based on Limitation of Motion

To warrant a disability higher than 40 percent on the basis of range of motion, the evidence must show that the Veteran's low back disability is productive of unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine.  

At no time during the pendency of the appeal do VA examinations contain findings productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  The most severe findings in terms of range of motion are contained in the report of the most recent VA examination, in May 2013.   

During the May 2013 VA examination, the Veteran reported complaints of low back pain he rated as 7 to 10 on a scale of 10.  He reported that the pain was located in the lower back and radiated intermittently into the bilateral buttocks, and down the thighs and into the feet.  

On range of motion study, forward flexion was from zero to 10 degrees with pain beginning at zero degrees; extension was from zero to 5 degrees with pain beginning at 5 degrees; right and left lateral flexion was from zero to 20 degrees, bilaterally, with pain beginning at 20 degrees; and right and left rotation was from zero to 20 degrees, bilaterally, with pain beginning at 20 degrees.  The examiner noted that although forward flexion testing showed a range from zero to 10 degrees with complaints of pain, the Veteran was however able to sit on the examination table with the back and hips flexed to 90 degrees with minimal discomfort.  On testing of the hips, the Veteran was able to flex the back to 90 degrees.

The Veteran was able to perform three repetitions, with ranges of motion including 10 degrees of forward flexion; 5 degrees of extension; 20 degrees of lateral flexion, bilaterally; and 20 degrees of lateral rotation, bilaterally.  The examiner found that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive testing.  The Veteran did have functional loss due to contributing factors of less movement than normal, pain on movement, and interference with sitting, standing or weight bearing.  The Veteran did not have guarding or muscle spasm of the back.  There was localized tenderness to palpation at the L2 to L5 area, bilaterally.

The range of motion findings contained in the remaining VA examination reports all show less severe range of motion findings, with greater ranges of all motion in all planes for the thoracolumbar spine during the earlier VA examinations.  None of the VA examination reports or other clinical records during the appeal period contain findings productive of unfavorable ankylosis of the entire thoracolumbar spine, or of the entire spine, even with consideration of pain, weakness and other symptoms described in DeLuca.  

Although private treatment records in June 2012 show that x-ray examination in June 2012 "reveal solid fusion L4/5, L5/S1 with severe near ankylosis of the L3/4 level," the competent evidence does not show that the low back disability is productive of unfavorable ankylosis of the entire thoracolumbar spine.  In fact, as noted above, during the most recent VA examination in May 2013, the examiner stated that on testing of the Veteran's range of motion for hips, the Veteran was able to flex the back to 90 degrees.  Thus, the evidence shows that the Veteran retains motion in the spine rather than having a fixed spinal segment.

Based on the evidence on file including consideration of factors under Deluca, the Veteran's low back disability does not warrant a rating in excess of 40 percent on the basis of limitation of motion.  

Rating Based on Incapacitating Episodes

There is no evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  The May 2013 VA examination report contains a finding that there is no intervertebral disk syndrome.  The clinical evidence otherwise does not show any episodes of incapacitating episodes due to intervertebral disk syndrome during the pendency of the appeal.  As there is no evidence of any period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician during the appeal, a rating higher than 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Rating Based on Objective Neurologic Abnormalities Associated With Spine Disability

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  

i.  Lower Extremities

Service connection is in effect for neuralgia of the left leg and neuralgia of the right leg, each as associated with lumbosacral strain, residual of back injury, status post laminectomy.  Each is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuralgia of the sciatic nerve.  Each is assigned a rating of 10 percent in effect throughout the appeal period.  These disabilities have been shown by findings of the May 2013 VA examination report to be associated with the Veteran's service-connected spine disability.

Although the Veteran did not specifically appeal as to the rating for these two lower extremity neurological disabilities, under the General Rating Formula for Diseases and Injuries of the Spine, as part of the evaluation of the lumbosacral strain disability, any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  Any radicular peripheral nerve pathology of an extremity would be covered under this provision.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. Id. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's neuralgia of the left leg and neuralgia of the right leg are assigned a 10 percent rating pursuant to 38 C.F.R. § 4.124, Diagnostic Code 8720 (2013).  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a.  Complete paralysis of that nerve, which is rated as 40 percent disabling, contemplates symptoms that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.

Disability ratings of 10 percent, 20 percent, 40 and 60 percent are assignable for incomplete paralysis which is of mild, moderate, moderately severe, or severe, with marked muscular atrophy degree, respectively.  Id.   Diagnostic Code 8620 refers to neuritis of the nerve and Diagnostic Code 8720 refers to neuralgia of the nerve.

The evidence shows that the May 2013 VA examination provides the most comprehensive and definitive clinical findings regarding the Veteran's neuralgia of the left leg and neuralgia of the right leg.  Reports of previous VA examinations between July 2005 and March 2011 reflect that during those examinations the examiners did not clearly identify apparent peripheral nerve symptoms of the lower extremities as associated radiation of the low back disability.  However, the May 2013 VA examiner clearly identify the associated symptoms and provides findings adequate for rating these disabilities.  During that examination, the Veteran complained of associated decreased sensation in the thighs and calves, and pain that radiated intermittently into the bilateral buttocks down the thighs.  

On examination, strength at all cited parts of the lower extremities were rated as 5/5, or normal strength.  Tendon reflexes were hypoactive at the knees and ankles, bilaterally.  Sensory examination to light touch was normal for the upper anterior thigh; and decreased for the thigh/knee, lower leg/ankle, and foot toes, bilaterally.  Straight leg testing was negative.  The examiner found there was radicular intermittent pain of mild degree for the right and left lower extremities; and mild paresthesias of the right and left lower extremity.  There was no numbness or constant pain of either lower extremity.  The examiner identified the associated nerve roots as being of L4/L5/S1/S2/S3 nerve roots (sciatic nerve), which the examiner indicated to be of mild severity of radiculopathy, affecting the right and left sides.  

These findings overall do not reflect a condition productive of more than a mild degree of severity and thus do not warrant a rating higher than 10 percent for either side.   All neurological tests are normal or mild, with no muscle impairment.  The May 2013 VA examiner considered the Veteran's complaints and symptoms, and expressly characterized the severity level as mild.  There is no time during the pendency of the appeal that there is any evidence of any associated organic changes or of any involvement that was not wholly sensory.  Nor is there other evidence on which to find that the radiculopathy of the left lower extremity or right lower extremity is productive of a moderate or more severe level of disability. 

ii.  Other Objective Neurological Abnormalities

During the May 2013 VA spine examination, the Veteran reported he had no bowel or bladder changes and no incontinence.  Other than the diagnosed left and right lower extremity neurological symptoms discussed above, he reported no other neurological abnormalities that would be referable as associated with the low back disability.  

On examination, other than the above discussed neuralgia of the left and right legs, the examiner found that the Veteran did not have any other neurologic abnormalities related to the thoracolumbar spine condition.  The report contains a diagnosis of lumbosacral strain with degenerative disc disease status post lumbar surgery with intermittent bilateral lower extremity radiculopathy.  No other neurological abnormalities associated with the lumbosacral spine disability was diagnosed.

The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.
 
Conclusions

On the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a rating in excess of the existing 40 percent based on range of motion of the spine; or in excess of the existing 10 percent ratings separately assigned for neuralgia of the right leg and for neuralgia of the left leg.  There is no doubt to be resolved, and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected lumbosacral strain, residual of back injury, status post laminectomy, resulted in low back pain and limitation in range of motion, and radicular symptoms involving both legs.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the Rating Schedule; the assigned schedular evaluations for the service-connected disabilities is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

As noted in the introduction, the issue of entitlement to TDIU has not been certified for appeal.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.   Such evidence has been presented, which meets the criteria for consideration of TDIU as part and parcel of the claim on appeal.  This matter is discussed in the remand below.


ORDER

Service connection for a right hip disability, to include as secondary to service-connected lumbosacral strain, is denied.
	
Service connection for a left hip disability, to include as secondary to service-connected lumbosacral strain, is denied.

Service connection for degenerative joint disease of the right knee, to include as secondary to service-connected lumbosacral strain, is denied.

Service connection for degenerative joint disease of the left knee, to include as secondary to service-connected lumbosacral strain, is denied.

Service connection for a right ankle disability, to include as secondary to service-connected lumbosacral strain, is denied.

Service connection for a left ankle disability, to include as secondary to service-connected lumbosacral strain, is denied.

A disability rating in excess of 40 percent for lumbosacral strain, residual of back injury, status post laminectomy, is denied.

A disability rating in excess of 10 percent for neuralgia, right leg, associated with lumbosacral strain, residual of back injury, status post laminectomy, is denied.

A disability rating in excess of 10 percent for neuralgia, left leg, associated with lumbosacral strain, residual of back injury, status post laminectomy, is denied.


REMAND

In a November 2013 rating decision, the RO denied a claim for TDIU.  The record does not yet indicate that the Veteran has appealed from that decision.  Nonetheless, VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  See Rice, 22 Vet. App. at 447.  

The record raises the issue of entitlement to TDIU pursuant to Rice.  During the May 2013 VA examinations, one examiner found that the Veteran's service-connected thoracolumbar spine disability impacted on his ability to work, but does not render him unemployable.  The examiner opined that due to this disability, the Veteran would not be able to do work that required heavy repetitive lifting, bending, pushing, pulling, carrying, or overhead work.  The examiner indicated that the Veteran could only do sedentary type of work, which may require retraining for the Veteran.  Another VA examiner found that Veteran appears to be unemployable in any capacity due to failed back syndrome with radiculopathy and general tiredness.

According to a July 2013 application for benefits based on TDIU, the Veteran last worked in 2000 as a shipping clerk and has not since due to his back disability.

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The regulatory scheme for a TDIU provides both objective and subjective criteria. The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation. 

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Service connection is in effect for the lumbosacral strain, residual of back injury, status post laminectomy; neuralgia of the left leg; and neuralgia of the right leg; and postoperative scar, residuals of laminectomy.  The assigned ratings combine to a schedular rating of 50 percent, which does not meet the minimum combined schedular threshold requirement of 70 percent or more so as to be considered for a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU may be awarded on an extra-schedular basis even if a Veteran fails to meet the applicable percentage standards under 38 C.F.R. § 4.16(a), if he is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).   

Marginal employment is not considered to be substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Here, the evidence shows that the Veteran's service-connected disabilities at least as likely as not preclude him from securing and following substantially gainful employment.  As the percentage requirements for consideration of 38 C.F.R. § 4.16(a) are not met, this matter must be remanded so that the RO can refer the matter to the Director of Compensation and Pension for extraschedular consideration.

Accordingly, this issue is REMANDED for the following actions:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for extra-schedular TDIU consideration.  

2.  Then, readjudicate the TDIU claim.  If a benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


